Barnard, P. J.
The taxes of the town of Greenburgh, Westchester county, are collected by special laws. Chapter 59, Laws 1868. By this act the receiver of taxes was made a salaried officer. The fees went to the town, and the town applied the fees, so far as sufficient, to the payment of the salary of $1,000, and kept the remainder. Chapter 193, Laws 1877, is not applicable to the town of Greenburgh, the receiver ffieing a salaried officer, and this act only applies to towns other than those where the receiver is paid by salary. By chapter 447, Laws 1875, the section of the act in respect to Green-burgh which fixed the salary of the receiver was amended so as to read as follows: “The percentage upon taxes paid to any collector by the receiver shall be his salary, and shall be paid to said receiver by the supervisor of the town of Greenburgh.” The effect of this amendment is still to leave the receiver a salaried officer. The uncollected taxes are not to be estimated in arriving at the compensation of the receiver. It is only percentage on sums “paid to and collected by” the receiver which go to make up the salary. The order should therefore be affirmed, with $50 costs.